
	
		I
		112th CONGRESS
		1st Session
		H. R. 2589
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2011
			Mr. Berman introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit certain activities in support of the Arab
		  League boycott of Israel, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Antiboycott Act.
		2.Antiboycott
			 provisions
			(a)FindingsThe
			 Congress finds that—
				(1)the Arab League
			 boycott of Israel, and the secondary boycott of United States firms that have
			 commercial ties with Israel, are an impediment to investment, trade, economic
			 development, and peace in the Middle East and North Africa;
				(2)it is in the
			 common interest of the people of Israel and the Arab states that the Arab
			 League boycott be terminated, that the Central Office for the Boycott of Israel
			 be closed, and that Arab League states normalize relations with their neighbor
			 Israel; and
				(3)the President, the
			 Secretary of State, and the Secretary of Commerce should continue to vigorously
			 oppose the Arab League boycott of Israel and use the authorities enacted into
			 law by Congress to take concrete steps to seek an end to the Arab League
			 boycott.
				(b)PolicyIt
			 is the policy of the United States—
				(1)to oppose
			 restrictive trade practices or boycotts fostered or imposed by foreign
			 countries against other countries friendly to the United States or against any
			 United States person;
				(2)to encourage and,
			 in specified cases, require United States persons engaged in the export of
			 goods or technology or other information to refuse to take actions, including
			 furnishing information or entering into or implementing agreements, which have
			 the effect of furthering or supporting the restrictive trade practices or
			 boycotts fostered or imposed by any foreign country against a country friendly
			 to the United States or against any United States person; and
				(3)to foster
			 international cooperation and the development of international rules and
			 institutions to assure reasonable access to world supplies.
				(c)Prohibitions and
			 exceptions
				(1)ProhibitionsIn
			 order to carry out the purposes set forth in subsection (b), the Secretary of
			 Commerce (in this Act referred to as the Secretary) shall issue
			 regulations prohibiting any United States person, with respect to that person’s
			 activities in the interstate or foreign commerce of the United States, from
			 taking or knowingly agreeing to take any of the following actions with intent
			 to comply with, further, or support any boycott fostered or imposed by a
			 foreign country against a country that is friendly to the United States and is
			 not itself the object of any form of boycott pursuant to United States law or
			 regulation:
					(A)Refusing, or requiring any other person to
			 refuse, to do business with or in the boycotted country, with any business
			 concern organized under the laws of the boycotted country, with any national or
			 resident of the boycotted country, or with any other person, pursuant to an
			 agreement with, or requirement of, or a request from or on behalf of the
			 boycotting country. The mere absence of a business relationship with or in the
			 boycotted country with any business concern organized under the laws of the
			 boycotted country, with any national or resident of the boycotted country, or
			 with any other person, does not indicate the existence of the intent required
			 to establish a violation of regulations issued to carry out this
			 subparagraph.
					(B)Refusing, or
			 requiring any other person to refuse, to employ or otherwise discriminate
			 against any United States person on the basis of the race, religion, sex, or
			 national origin of that person or of any owner, officer, director, or employee
			 of such person.
					(C)Furnishing
			 information with respect to the race, religion, sex, or national origin of any
			 United States person or of any owner, officer, director, or employee of such
			 person.
					(D)Furnishing information about whether any
			 person has, has had, or proposes to have any business relationship (including a
			 relationship by way of sale, purchase, legal or commercial representation,
			 shipping or other transport, insurance, investment, or supply) with or in the
			 boycotted country, with any business concern organized under the laws of the
			 boycotted country, with any national or resident of the boycotted country, or
			 with any other person which is known or believed to be restricted from having
			 any business relationship with or in the boycotting country. Nothing in this
			 subparagraph shall prohibit the furnishing of normal business information in a
			 commercial context as defined by the Secretary.
					(E)Furnishing
			 information about whether any person is a member of, has made a contribution
			 to, or is otherwise associated with or involved in the activities of any
			 charitable or fraternal organization that supports the boycotted
			 country.
					(F)Paying, honoring, confirming, or otherwise
			 implementing a letter of credit that contains any condition or requirement the
			 compliance with which is prohibited by regulations issued pursuant to this
			 paragraph, and no United States person shall, as a result of the application of
			 this paragraph, be obligated to pay or otherwise honor or implement such letter
			 of credit.
					(2)ExceptionsRegulations
			 issued pursuant to paragraph (1) may provide exceptions for—
					(A)compliance, or
			 agreement to comply, with requirements—
						(i)prohibiting the
			 import of items from the boycotted country or items produced or provided, by
			 any business concern organized under the laws of the boycotted country or by
			 nationals or residents of the boycotted country; or
						(ii)prohibiting the
			 shipment of items to the boycotting country on a carrier of the boycotted
			 country or by a route other than that prescribed by the boycotting country or
			 the recipient of the shipment;
						(B)compliance, or
			 agreement to comply, with import and shipping document requirements with
			 respect to the country of origin, the name of the carrier and route of
			 shipment, the name of the supplier of the shipment, or the name of the provider
			 of other services, except that, for purposes of applying any exception under
			 this subparagraph, no information knowingly furnished or conveyed in response
			 to such requirements may be stated in negative, blacklisting, or similar
			 exclusionary terms, other than with respect to carriers or route of shipment as
			 may be permitted by such regulations in order to comply with precautionary
			 requirements protecting against war risks and confiscation;
					(C)compliance, or
			 agreement to comply, in the normal course of business with the unilateral and
			 specific selection by a boycotting country, or a national or resident thereof,
			 of carriers, insurers, suppliers of services to be performed within the
			 boycotting country, or specific items which, in the normal course of business,
			 are identifiable by source when imported into the boycotting country;
					(D)compliance, or
			 agreement to comply, with export requirements of the boycotting country
			 relating to shipment or transshipment of exports to the boycotted country, to
			 any business concern of or organized under the laws of the boycotted country,
			 or to any national or resident of the boycotted country;
					(E)compliance by an
			 individual, or agreement by an individual to comply, with the immigration or
			 passport requirements of any country with respect to such individual or any
			 member of such individual’s family or with requests for information regarding
			 requirements of employment of such individual within the boycotting country;
			 and
					(F)compliance by a
			 United States person resident in a foreign country, or agreement by such a
			 person to comply, with the laws of the country with respect to the person’s
			 activities exclusively therein, and such regulations may contain exceptions for
			 such resident complying with the laws or regulations of the foreign country
			 governing imports into such country of trademarked, trade-named, or similarly
			 specifically identifiable products, or components of products for such person’s
			 own use, including the performance of contractual services within that
			 country.
					(3)Limitation on
			 exceptionsRegulations issued pursuant to paragraphs (2)(C) and
			 (2)(F) shall not provide exceptions from paragraphs (1)(B) and (1)(C).
				(4)Antitrust and
			 civil rights laws not affectedNothing in this subsection may be
			 construed to supersede or limit the operation of the antitrust or civil rights
			 laws of the United States.
				(5)EvasionThis
			 section applies to any transaction or activity undertaken by or through a
			 United States person or any other person with intent to evade the provisions of
			 this section or the regulations issued pursuant to this subsection. The
			 regulations issued pursuant to this section shall expressly provide that the
			 exceptions set forth in paragraph (2) do not permit activities or agreements
			 (expressed or implied by a course of conduct, including a pattern of responses)
			 otherwise prohibited, which are not within the intent of such
			 exceptions.
				(d)Reports
				(1)In
			 generalRegulations issued under this section shall require that
			 any United States person receiving a request to furnish information, enter into
			 or implement an agreement, or take any other action referred to in subsection
			 (c) shall report that request to the Secretary, together with any other
			 information concerning the request that the Secretary determines appropriate.
			 The person shall also submit to the Secretary a statement regarding whether the
			 person intends to comply, and whether the person has complied, with the
			 request.
				(2)Public
			 availability of reportsAny report filed pursuant to this
			 subsection shall be made available promptly for public inspection and copying,
			 except that information regarding the quantity, description, and value of any
			 item to which such report relates may be kept confidential if the Secretary
			 determines that disclosure of that information would place the United States
			 person involved at a competitive disadvantage.
				(3)Summaries to
			 secretary of stateThe Secretary shall periodically transmit
			 summaries of the information contained in the reports filed pursuant to this
			 subsection to the Secretary of State for such action as the Secretary of State,
			 in consultation with the Secretary, considers appropriate to carry out the
			 purposes set forth in subsection (b).
				(e)PreemptionThe
			 provisions of this section and the regulations issued under this section shall
			 preempt any law, rule, or regulation that—
				(1)is a law, rule, or
			 regulation of any of the several States or the District of Columbia, or any of
			 the territories or possessions of the United States, or of any governmental
			 subdivision thereof; and
				(2)pertains to
			 participation in, compliance with, implementation of, or the furnishing of
			 information regarding restrictive trade practices or boycotts fostered or
			 imposed by foreign countries against other countries.
				(f)Penalties
				(1)Unlawful
			 ActsIt shall be unlawful for a person to violate, attempt to
			 violate, conspire to violate, or cause a violation of this section or of any
			 regulation or order issued under this section.
				(2)Criminal
			 PenaltyA person who, with knowledge or intent, commits, attempts
			 to commit, or conspires to commit, or aids or abets in the commission of, an
			 unlawful act described in subsection (c) shall, upon conviction, be fined not
			 more than $1,000,000, or, if a natural person, be imprisoned for not more than
			 20 years, or both.
				(3)Civil
			 Penalties
					(A)AuthorityThe
			 President may impose the following civil penalties on a person for each
			 violation by that person of this section or any regulation or order issued
			 under this section, for each violation:
						(i)A
			 fine of not more than $250,000.
						(ii)A prohibition on the person’s ability to
			 export any goods, technology, or services, whether or not a license has been
			 issued previously to authorize such an export.
						(B)ProceduresAny
			 civil penalty under this subsection may be imposed only after notice and
			 opportunity for an agency hearing on the record in accordance with sections 554
			 through 557 of title 5, United States Code, and shall be subject to judicial
			 review in accordance with chapter 7 of such title.
					(C)Standards for
			 levels of civil penaltyThe President may by regulation provide
			 standards for establishing levels of civil penalty under this paragraph based
			 upon the seriousness of the violation, the culpability of the violator, and the
			 violator’s record of cooperation with the Government in disclosing the
			 violation.
					(g)Annual
			 reportNot later than 180 days after the date of the enactment of
			 this Act and annually thereafter, the President shall report to the Congress on
			 the implementation and enforcement of this section and on additional steps
			 taken by the United States to bring about the termination of the Arab League
			 boycott of Israel and to encourage Arab League states to normalize their
			 relations with Israel.
			(h)DefinitionIn this section, the term United
			 States person—
				(1)means—
					(A)any United States
			 resident or national;
					(B)any domestic
			 concern (including any permanent domestic establishment of any foreign
			 concern); and
					(C)any foreign
			 subsidiary or affiliate (including any permanent foreign establishment) of any
			 domestic concern that is controlled in fact by such domestic concern, as
			 determined under regulations of the President; but
					(2)does not include
			 an individual resident outside the United States who is employed by a person
			 other than a person described in paragraph (1).
				
